In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-663V
                                      Filed: April 10, 2019
                                         UNPUBLISHED


    KRISTINA LINK,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ashley Monique Simpson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On May 10, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following receipt of her September 19, 2016 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On March 15, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for SIRVA. On April 10, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $69,197.97,

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
representing $65,000.00 in compensation for pain and suffering and $4,197.97 in
compensation for past out of pocket medical expenses. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Id. Based on
the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $69,197.97, representing $65,000.00 in
compensation for pain and suffering and $4,197.97 in compensation for past out
of pocket medical expenses in the form of a check payable to petitioner, Kristina
Link. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

 KRISTINA LINK,

                         Petitioner,
                                                     No. 18-663V
          v.                                         Chief Special Master Dorsey
                                                     ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                         Respondent.


                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On March 14, 2019, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. Thereafter, on March 15, 2019, Chief Special

Master Dorsey issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”). Based

upon the evidence of record, respondent proffers that petitioner should be awarded $69,197.97.

The award is comprised of the following: $65,000.00 for pain and suffering; and $4,197.97 for

past out of pocket medical expenses. This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $69,197.97, in the form of a check payable to petitioner. Petitioner

agrees.
       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                    Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    CATHARINE E. REEVES
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    ALEXIS B. BABCOCK
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    S/ ASHLEY SIMPSON
                                                    Ashley Simpson
                                                    Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington D.C. 20044-0146
                                                    Tel: (202) 305-0253
                                                    Email: Ashley.M.Simpson@usdoj.gov


Dated: April 10, 2019